              Case 2:21-mc-00020-RSL Document 2 Filed 02/26/21 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      NORTHWEST ADMINISTRATORS, INC.,
                                                               Cause No. MC21-0020RSL
 9
                              Plaintiff,
10
                                                               ORDER DENYING APPLICATION
                  v.                                           WITHOUT PREJUDICE
11
      ROSS ISLAND SAND & GRAVEL CO.,
12
                              Defendant,
13
                  v.
14
      WASHINGTON TRUST BANK,
15
                              Garnishee.
16

17
            This matter comes before the Court on an “Application for Writ of Garnishment” filed by
18

19   Northwest Administrators, Inc., the judgment creditor, on February 24, 2021. Federal Rule of

20   Civil Procedure 62(a) provides that “execution on a judgment and proceedings to enforce it are
21   stayed for 30 days after its entry, unless the court orders otherwise.” The judgment in the
22
     underlying matter was entered on February 2, 2021. The application is therefore DENIED as
23
     premature without prejudice to future efforts to enforce the judgment. The Clerk of Court is
24
     directed to close this matter.
25

26

27
     ORDER DENYING APPLICATION
28   WITHOUT PREJUDICE- 1
            Case 2:21-mc-00020-RSL Document 2 Filed 02/26/21 Page 2 of 2



 1        Dated this 26th day of February, 2021.
 2

 3                                          Robert S. Lasnik
                                            United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DENYING APPLICATION
28   WITHOUT PREJUDICE- 2
